People v Hanniford (2019 NY Slip Op 07880)





People v Hanniford


2019 NY Slip Op 07880


Decided on November 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2016-07455
 (Ind. No. 66/15)

[*1]The People of the State of New York, respondent,
vDean R. Hanniford, appellant.


Thomas T. Keating, Dobbs Ferry, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Craig Stephen Brown, J.), rendered June 20, 2016, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently entered a plea of guilty to an indictment charging him with criminal possession of a weapon in the second degree, withdrew all motions, including any motions to suppress any physical evidence, and waived his right to appeal (see People v Bryant, 28 NY3d 1094; People v Sanders, 25 NY3d 337). The defendant's valid waiver of his right to appeal precludes appellate review of his challenge to the County Court's suppression rulings (see People v Kemp, 94 NY2d 831, 833; People v Kane, 151 AD3d 751), as well as his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255).
CHAMBERS, J.P., AUSTIN, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court